
	
		I
		111th CONGRESS
		1st Session
		H. R. 1173
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2009
			Mr. Ellsworth (for
			 himself and Mr. Jordan of Ohio)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to combat, deter,
		  and punish individuals and enterprises engaged nationally and internationally
		  in organized crime involving theft and interstate fencing of stolen retail
		  merchandise, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Organized Retail Crime Act of
			 2009.
		2.Findings and
			 statement of purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)Organized retail
			 crime involving the obtaining by fraud and theft of retail merchandise from
			 entities engaged in interstate commerce is a nationwide problem of an
			 increasing scale and is expected to cost American companies and consumers more
			 than $30,000,000,000 annually.
				(2)The increasing
			 losses by retailers as a result of organized retail crime make certain goods
			 and products less available and accessible to American consumers.
				(3)The
			 uncontrolled redistribution and unsafe storage of stolen and fraudulently
			 obtained consumer products such as baby formula, over-the-counter drugs, and
			 other products by persons engaged in such organized retail crime is a health
			 and safety hazard to American consumers.
				(4)The unregulated
			 black-market sales of such fraudulently obtained and stolen merchandise results
			 in an estimated $1,600,000,000 annual loss in much needed sales and income tax
			 revenues to State and local governments.
				(5)The illegal income
			 from the expanding theft and resale of stolen retail goods is reasonably
			 believed to benefit persons and organizations engaged in other forms of
			 criminal activity such as drug trafficking, gang activity, and
			 terrorism.
				(6)Organized retail
			 crime rings often obtain retail merchandise through the use of checks for which
			 there are insufficient funds or that are forged or stolen, frequently returning
			 the merchandise to fraudulently obtain refunds. Such practices create major
			 problems for the retail industry and the national banking system.
				(7)Organized retail
			 crime rings are increasingly using counterfeit, forged, misappropriated, and
			 improperly transferred Universal Product Code labels and other devices employed
			 to identify articles for sale as a method for achieving their ends.
				(8)The dramatic
			 growth of organized retail crime and the unfettered resale of such stolen and
			 fraudulently obtained goods in national and international Internet-based
			 marketplaces has resulted in effective evasion by such resellers of State and
			 local regulations on secondhand goods and article resellers which had
			 traditionally been used to control the possession, resale, and transfer of
			 stolen goods.
				(9)The unrestricted
			 expansion of anonymous Internet-based marketplaces for stolen and fraudulently
			 obtained goods has resulted in a dramatic increase in the deployment of
			 organized retail crime rings seeking to sell stolen goods in Internet-based
			 marketplaces.
				(10)Conduct
			 constituting organized retail crime and conduct facilitating organized retail
			 crime both substantially affect interstate commerce.
				(b)Statement of
			 purposeIn light of the above findings, the purposes of this Act
			 are as follows:
				(1)To protect
			 consumers, retailers, the national banking system, and State and local
			 governments from the more than $30,000,000,000 annual problem of organized
			 retail crime as well as the related adverse health and safety risks it
			 creates.
				(2)To continue to allow legitimate
			 transactions to occur on online marketplaces while addressing the growing
			 problem of fencing stolen merchandise over the Internet
			 (e-fencing) that facilitates organized retail crime.
				3.Organized retail
			 crime
			(a)DefinitionsSection
			 2311 of title 18, United States Code, is amended—
				(1)by
			 inserting after the fifth paragraph (relating to the definition of motor
			 vehicle) the following:
					
							Organized retail crime
				  means—
						(1)the stealing, embezzlement, or obtaining by
				fraud, false pretenses, or other illegal means, of retail merchandise in
				quantities that would not normally be purchased for personal use or consumption
				for the purpose of reselling or otherwise reentering such retail merchandise in
				commerce; or
						(2)the recruitment of persons to
				undertake, or the coordination, organization, or facilitation of, such
				stealing, embezzlement, or obtaining by fraud, false pretenses, or other
				illegal
				means;
						;
				(2)by inserting
			 before the paragraph inserted by subsection (a)(1) of this section, the
			 following:
					
							Online marketplace means—
				  
						(1)an Internet site
				where persons other than the operator of the Internet site can enter into
				transactions for the sale of goods or services and in which—
							(A)such goods or services are promoted through
				inclusion in search results displayed within the Internet site; and
							(B)the operator of
				the Internet site—
								(i)has
				the contractual right to supervise the activities of the person with respect to
				such goods or services; or
								(ii)has a financial
				interest in the sale of such goods or
				services;
								;
				
				(3)by inserting after the second paragraph,
			 relating to the definition of cattle, the following new
			 paragraph:
					
							Internet site means a location on the
				  Internet accessible at a specific Internet domain name, is accessible at a
				  specific address under the Internet Protocol (or any successor protocol), or is
				  identified by a uniform resource
				  locator;
						;
				and
				(4)by inserting before the paragraph inserted
			 by paragraph (3) of this subsection, the following new paragraph:
					
							High-volume seller means a seller on
				  an online marketplace who in the past 12 months has made or offered to make
				  discrete transactions aggregating at least
				  $12,000;
						.
				(b)Transportation
			 of stolen goodsThe first paragraph of section 2314 of title 18,
			 United States Code, is amended by inserting or engages in organized
			 retail crime involving the transporting, transmitting, or transferring in
			 interstate or foreign commerce any goods, wares, or merchandise, after
			 $5,000 or more,.
			(c)Sale or receipt
			 of stolen goodsThe first paragraph of section 2315 of title 18,
			 United States Code, is amended by inserting or engages in organized
			 retail crime involving receiving, possessing, concealing, storing, bartering,
			 selling, or disposing of any goods, wares, or merchandise, after
			 $5,000 or more,.
			(d)Fraud in
			 connection with access devicesSection 1029(e)(1) of title 18,
			 United States Code, is amended—
				(1)by inserting
			 (including gift card) after card;
				(2)by
			 inserting (including a Universal Product Code label) after
			 code; and
				(3)by inserting
			 (including a radio frequency identification transponder) after
			 identifier.
				(e)Facilitation of
			 organized retail crime
				(1)In
			 generalThe first paragraph of section 2315 of title 18, United
			 States Code, as amended by subsection (c) of this section, is further amended
			 by inserting , or facilitates such organized retail crime, including,
			 but not limited to, facilitation through the operation of an online marketplace
			 for the sale of goods and services, knowing or having reasonable cause to know
			 that such organized retail crime is facilitated by such operation
			 before ; or at the end of the paragraph.
				(2)Operator of an
			 online marketplaceSection 2315 of title 18, United States Code,
			 is further amended by inserting before the last paragraph the following:
					
						It is unlawful for an operator of an online
				marketplace to fail to—
							(1)expeditiously
				investigate when credible evidence of sales of goods or services acquired
				through organized retail crime on its online marketplace comes to its
				attention, and remove from the online marketplace or disable access to material
				from the online marketplace of sellers offering goods or services when the
				result of the investigation provides knowledge or a reasonable cause to know
				that the goods or services were acquired through organized retail crime, and
				maintain a record of all investigations for a minimum of three years;
							(2)require the seller
				of property whose merchandise packaging identifies the property as being
				available from a particular or exclusive retail source, to post such
				identifying information conspicuously on the Internet site where other
				information about the property is posted; and
							(3)in the case of
				each high volume seller—
								(A)maintain the
				following information for three years—
									(i)the name,
				telephone number, e-mail address, legitimate physical address, any user
				identification, and company name of the high-volume seller; and
									(ii)all transactions
				conducted by each high-volume seller on the online marketplace for the most
				recent three-year period; and
									(B)require any
				high-volume seller to—
									(i)conspicuously post
				its name, telephone number, and legitimate address on the Internet site where
				other information about the property being sold by the high-volume seller is
				posted; or
									(ii)provide, upon
				request of any business that has a reasonable suspicion that goods or services
				at the site were acquired through organized retail crime, its name, telephone
				number, and legitimate physical
				address.
									.
				(f)Review and
			 amendment of federal sentencing guidelines related to organized retail
			 crime
				(1)Review and
			 amendmentThe United States Sentencing Commission, pursuant to
			 its authority under section 994 of title 28, United States Code, and in
			 accordance with this section, shall review and, if appropriate, amend the
			 Federal sentencing guidelines (including its policy statements) applicable to
			 persons convicted of offenses involving organized retail crime under—
					(A)sections 1029,
			 2314, and 2315 of title 18, United States Code; and
					(B)any other relevant
			 provision of the United States Code.
					(2)RequirementsIn
			 carrying out the requirements of this section, the United States Sentencing
			 Commission shall—
					(A)ensure that the
			 Federal sentencing guidelines (including its policy statements) reflect—
						(i)the
			 serious nature of the offenses and penalties referred to in this Act;
						(ii)the
			 magnitude of organized retail crime; and
						(iii)the need to
			 deter, prevent, and punish such offense;
						(B)consider the
			 extent to which the Federal sentencing guidelines (including its policy
			 statements) adequately address violations of the sections amended by this Act
			 to sufficiently deter and punish such offenses;
					(C)maintain
			 reasonable consistency with other relevant directives and sentencing
			 guidelines;
					(D)account for any
			 additional aggravating or mitigating circumstances that might justify
			 exceptions to the generally applicable sentencing ranges; and
					(E)consider whether
			 to provide a sentencing enhancement for those convicted of conduct proscribed
			 by this Act, where such conduct involves—
						(i)organized retail
			 crime;
						(ii)sale or resale of
			 a product in an online marketplace;
						(iii)a
			 threat to public health and safety, including but not limited to alteration of
			 an expiration date or of product ingredients;
						(iv)theft, conversion,
			 alteration, or removal of a product label;
						(v)alteration,
			 transfer, theft, conversion, counterfeiting, or reproduction of a Universal
			 Product Code label; and
						(vi)use
			 of a fire or emergency exit.
						(g)Civil
			 forfeiture
				(1)Section 2315 of
			 title 18, United States Code, is further amended by inserting before the last
			 paragraph the following:
					
						This section shall have the following civil
				forfeiture provisions:
							(1)Any property used,
				in any manner or part, to commit organized retail crime or the facilitation of
				organized retail crime shall be subject to forfeiture to the United
				States.
							(2)The provisions of
				chapter 46 of this title relating to civil forfeitures, including section 983
				of this title, shall extend to any seizure or civil forfeiture under this
				section. At the conclusion of the forfeiture proceedings, the court, unless
				otherwise requested by an agency of the United States, shall order that any
				forfeited article be returned to the rightful owner or otherwise disposed of
				according to law.
							(3)(A)The court, in imposing
				sentence on a person convicted of an offense under this section, shall order,
				in addition to any other sentence imposed, that the person forfeit to the
				United States—
									(i)any property
				constituting or derived from any proceeds the person obtained, directly or
				indirectly, as the result of the offense of organized retail crime or the
				facilitation of organized retail crime; and
									(ii)any of the
				person’s property used, or intended to be used, in any manner or part, to
				commit, facilitate, aid, or abet the commission of either such offense.
									(B)The forfeiture of property under
				subparagraph (A), including any seizure and disposition of the property and any
				related judicial or administrative proceeding, shall be governed by the
				procedures set forth in section 413 of the Comprehensive Drug Abuse Prevention
				and Control Act of 1970 (21 U.S.C. 853), other than subsection (d) of that
				section. Notwithstanding section 413(h) of that Act, at the conclusion of the
				forfeiture proceedings, the court shall order that any forfeited article or
				component of an article bearing or consisting of a counterfeit mark be
				destroyed.
								(4)When a person is
				convicted of an offense under this section, the court, pursuant to sections
				3556, 3663A, and 3664, shall order the person to pay restitution to the owner
				of the property and any other victim of the offense as an offense against
				property referred to in section 3663A(c)(1)(A)(ii).
							(5)The term
				victim, as used in paragraph (4), has the meaning given that
				term in section
				3663A(a)(2).
							.
				4.Actions against
			 an operator of an online marketplace
			(a)In
			 generalAny business whose goods or services were sold or
			 otherwise used in the facilitation of organized retail crime through the
			 operation of an online marketplace may bring a civil action against the
			 operator of the online marketplace for violations of section 3(e) with respect
			 to such goods and services in any district court of the United States to enjoin
			 further violation of this Act by the person or entity and to recover damages
			 for any loss resulting from such violation.
			(b)Subsequent
			 actionsA final judgment or decree rendered in favor of the
			 United States in any criminal proceeding brought by the United States under
			 this Act shall stop the defendant from denying the essential allegations of the
			 criminal offense in any subsequent civil proceeding brought by any business
			 whose goods or services were sold or otherwise used in an act of organized
			 retail crime.
			5.No
			 preemption of State lawNo
			 provision of this Act, including any amendment made by this Act, shall be
			 construed as indicating an intent on the part of Congress to occupy the field
			 in which that provision or amendment operates, including criminal penalties, to
			 the exclusion of any State law on the same subject matter that would otherwise
			 be within the authority of the State, unless there is a positive conflict
			 between that provision or amendment and that State law so that the two cannot
			 consistently stand together.
		6.Effective
			 dateThe amendments made by
			 this Act take effect 120 days after the date of the enactment of this
			 Act.
		
